Citation Nr: 0503989	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes, lumbosacral spine with a history of lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 until March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Upon review of the claims folder, it is determined that 
additional development is required prior to adjudication of 
the appeal.  Specifically, it is observed that the veteran 
has not received notice of the information and  evidence 
necessary to substantiate his increased rating and TDIU 
claims.  Indeed, while letters were sent to the veteran in 
November 2002 and April 2003, such correspondence exclusively 
pertained to service connection claims.  Therefore, 
appropriate notice must still be sent as to the claims on 
appeal in order to satisfy the requirements of the VCAA and 
Quartuccio.  

Further, it is noted that there have been substantial changes 
to the rating criteria as to disabilities of the spine 
effective September 6, 2003.  The statement of the case, 
issued in October 2002, did not reflect such changes.  The 
veteran must be apprised of the change in the law prior to 
adjudication of his claims.

Additionally, while a VA psychiatric examination in December 
2003 made reference to unemployability, this appears to be 
based on the history provided by the veteran.  The VA 
examiner does not clearly indicate whether, in his opinion, 
the veteran is capable of maintaining gainful employment.  
Moreover, the December 2003 examination only referenced the 
veteran's employability in the context of his psychiatric 
disability, without considering the impact of his service-
connected low back disability and tinnitus.  Subsequent 
examination in August 2004 failed to contain any discussion 
of employability.  Thus, the record as to this point is 
incomplete and the Board finds that a VA opinion as to 
employability would be useful in adjudicating the veteran's 
TDIU claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.   

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
increased rating and TDIU claims and 
inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  

2.  Arrange for the VA examiner that 
evaluated the veteran in December 2003 to 
review that examination report, as well 
as the remainder of the claims file.  
Following such review, she should state 
whether it is at least as likely as not 
that the veteran is precluded from other 
than marginal employment due to his 
service-connected disabilities.  Her 
opinion should be supported by a clear 
rationale that is consistent with the 
evidence of record.  Moreover, if it is 
believed that a further examination is 
required in order to respond to this 
inquiry, then one should be scheduled and 
any and all tests should be conducted.   

If the examiner who evaluated the veteran 
is not available for comment, then 
another comparably qualified examiner may 
respond in her place, following a review 
of the claims file.  Again, all opinions 
offered should be clearly explained.  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, which should include all applicable 
rating criteria for evaluating the 
veteran's low back claim, effective 
September 26, 2003.   A reasonable period 
of time for a response should be afforded 
for the veteran to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




